Citation Nr: 0706885	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1962 to January 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2005 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the regulations implementing 
it apply in the instant case.  Regarding the issue of 
entitlement to service connection for erectile dysfunction, 
there is nothing in the record that satisfies the 
notification requirements of the VCAA and the implementing 
regulations.  Also, regarding this issue, the veteran did not 
receive any notice regarding disability ratings or the 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006)).  The RO will have the opportunity to correct 
such deficiency on remand.

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim for service connection for erectile 
dysfunction.  Specifically, the Board finds that there is no 
etiology opinion of record that is adequate for adjudication 
purposes.  The veteran maintains that his erectile 
dysfunction is due to his service-connected diabetes 
mellitus.  An October 2004 VA examination report states that 
the veteran reported a history of erectile dysfunction since 
1975.  Based on this statement (only, apparently), the 
examiner found that the erectile dysfunction preceded the 
veteran's diagnosis of diabetes mellitus, and found that it 
was less likely than not that erectile dysfunction developed 
secondary to diabetes.  The VA examiner did not support his 
findings with citation to any medical evidence of record.  
Furthermore, the veteran has repeatedly maintained that his 
erectile dysfunction did not begin until 1998, after his 
diagnosis of diabetes mellitus.  Specifically, he asserts 
that he told the October 2004 VA examiner that he had 
prostate problems (no erectile dysfunction) in 1975, and that 
he did not begin having erectile problems until 1998, and was 
able to achieve an erection until 2000. 

Furthermore, when diabetes was first noted in VA records, it 
had apparently already been diagnosed.  This suggests that 
there might be private treatment records outstanding that 
contain pertinent information.  

Finally, under 38 C.F.R. § 3.159(c)(4), a VA medical 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  In this case, additional VA 
examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. For the issue of entitlement to 
service connection for erectile 
dysfunction, to include on a secondary 
basis, the RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include notification that 
he should submit any pertinent evidence 
in his possession.  In addition, the RO 
should provide the veteran notice 
regarding the degree of disability and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should be asked to 
identify any private providers who 
evaluated or treated him for either 
diabetes or erectile problems (to 
specifically include the provider who 
determined that the veteran had 
diabetes), and to provide releases for 
records of such treatment.  The RO should 
secure all such records.  

3.  The RO should arrange for the veteran 
to be examined by a urologist to 
determine whether he has erectile 
dysfunction due to his service connected 
diabetes.  The veteran should be properly 
notified of the examination and of the 
consequences of his failure to appear.  
His claims files must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.

If erectile dysfunction is diagnosed, the 
examiner should provide an opinion, based 
upon review of the veteran's pertinent 
medical history and with consideration of 
sound medical principles, as the likely 
etiology for the erectile dysfunction, 
and specifically whether it is at least 
as likely as not that such disability is 
etiologically related to the veteran's 
service-connected diabetes mellitus.  The 
examiner should explain the rationale for 
all opinions expressed.  

4.  The RO should then re-adjudicate the 
claim for service connection for erectile 
dysfunction.  If it remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity for 
response.  The case should then be 
returned to the Board, if in order, for 
further review. 
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



